Citation Nr: 1210965	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  05-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as secondary to in-service exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1945 to April 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been returned to the RO in Portland, Oregon.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board remanded the Veteran's claim for further evidentiary development in June 2007 and May 2008, and the Board denied the Veteran's service connection claim for hypothyroidism in a decision issued in July 2009.  The Veteran subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court), who granted a Joint Motion for Remand (Joint Motion) in an Order issued in September 2010.  The Board again remanded the Veteran's claim in March 2011 to ensure compliance with the mandates of the Joint Motion, and the claim has now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not treated for hypothyroidism during service, and the first post-service treatment of record for this disorder is many years after service.

2.  The Veteran's report of receiving hypothyroidism treatment soon after service and continuously thereafter is not credible.

3.  The most probative medical opinion of record, which is predicated the Veteran's estimated in-service radiation dosage, finds it less likely that the Veteran's hypothyroidism resulted from this in-service exposure.


CONCLUSION OF LAW

The criteria for service connection for hypothyroidism, to include as due to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were addressed by a letter issued in April 2005, which explained the criteria for establishing service connection and the evidence he was responsible for obtaining and VA would obtain on his behalf.  Additionally, a March 2006 letter advised the Veteran of the method by which VA determines disability ratings and effective dates.  The Veteran's claim subsequently readjudicated, as reflected by supplemental statements of the case issued in February 2008, May 2009, and November 2011.  Thus, any potential prejudice resulting from any defect in the manner of earlier notice is overcome.  As well, there has been no allegation raised of prejudice resulting from the content and timeliness of the notice provided. 

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  VA has made numerous attempts to obtain the Veteran's reported VA treatment prior to 1981; however, no records prior to 1981 have been located from any of the VA treatment facilities identified by the Veteran.  Furthermore, efforts to obtain the Veteran's relevant private treatment, other than the letters and diagnostic studies submitted by the Veteran, have been futile, as the Veteran failed to respond to VA's request to complete the necessary release forms to allow VA to request these records on his behalf.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In so finding, the Board has determined that there has been substantial compliance with the Board's prior remand directives instructing the RO to attempt to obtain the Veteran's identified, available treatment records.

Furthermore, the Board notes that the Veteran and his spouse testified at a Board hearing, and the Veteran has been provided with a VA examination and medical opinion addressing the etiology of his hypothyroidism, as well as an advisory medical opinion from the VA Chief Public Health and Environmental Hazards Officer concerning the likelihood that the Veteran contracted hypothyroidism as a result of his estimated radiation exposure during service.  Neither the Veteran nor his representative have alleged that the examination or medical opinions are inadequate; rather the Veteran and his representative merely disagree with the VA Chief Public Health and Environmental Hazards Officer's conclusions. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection

Service connection may be granted for disability because of a disease or injury that was incurred or aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303.  If a chronic disorder such as an endocrinopathy is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation-exposed Veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The regulation states that, if the Veteran has one of the radiogenic diseases, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran testified before the undersigned Veterans Law Judge during a hearing held in May 2007.  The Veteran testified that while in service he was aboard a ship near the Bikini islands during atomic testing.  He said that this duty aboard the ship involved shutting valves of water pipes whenever a Geiger counter indicated that there was a high radiation level in the sea water being pumped though the pipes.  The Veteran further stated that he was hospitalized in service and he believed that this was the result of exposure to radiation.  The Veteran also reported that on December 23, 1949, he went to a VA hospital and later that month he was told that he would have to be on a thyroid medicine, and he has taken the medication ever since.  He also stated that he had been getting examined and having his blood tested every six months for the past 59 years.  At the hearing, the Veteran's representative noted that the Veteran had been shown to have radiation exposure while serving in Operation CROSSROADS in 1946.  The representative further argued that dose estimates are speculative, and that reasonable doubt should be resolved in favor of the Veteran.  The representative noted that there are multiple opinions that weigh in favor of the claim.   

The Veteran's service medical records do not contain any references to hypothyroidism.  Service medical records dated in February 1946 indicate that the Veteran had continuing complaints of chills and fever, and that the initial diagnosis was catarrhal fever.  Examination at that time revealed a temperature of 104 degrees, clear skin, and slight adenopathy.  Several days later the diagnosis was changed to undetermined based on a concurrent finding of malaria.  It was noted that the Veteran reported that he had had malaria each year for eight years, and examination revealed that his temperature had risen to 105 degrees.  Treatment consisted of symptomatic care, and the Veteran was transferred to the United States Naval Hospital in San Diego, California.

Subsequent service medical records dated in February 1946 from the United States Naval Hospital in San Diego, California, reflect that the Veteran reported the immediate history of chills and fever for the previous four days, and that he had had malaria every summer for the previous eight years which was usually cured by quinine.  Physical examination revealed that the skin was clear and there was an initial impression of malaria.  Approximately a week later, the Veteran was noted to have no complaints, and blood smears failed to reflect any parasitic organisms; thus, the diagnosis was changed from malaria to catarrhal fever, and the Veteran was found to be fit for duty.

January 1947 service treatment records from the United States Naval Hospital in Bremerton, Washington, indicate that the Veteran received treatment for injuries sustained to his nose during a boxing match, and the Veteran reported a medical history which included scarlet fever and malaria, with the last attack occurring one year prior to this hospitalization.  A May 1947 service medical record from the U.S.S. Shangri-La indicates that the Veteran was attached to "Crossroads" on the U.S.S. Haven from April 1946 to October 1946.

The separation examination in April 1949 revealed no recorded current complaints or statements of medical history concerning any thyroid, chronic fever, or skin disorder, symptoms or treatment, and the clinical evaluation was negative for pertinent pathology.  

The Veteran filed a claim for disability compensation in November 1949 for a nervous condition, malaria, and a burn of the eye, but the Veteran did not mention hypothyroidism.  While this chronology is consistent with the Veteran's report that he was not treated for hypothyroidism until December 1949, at which time he began taking a prescribed medication, a VA Life Insurance Application for Reinstatement, completed by the Veteran in March 1952, includes the results of a February 1952 physical examination, at which time no abnormalities of the Veteran's endocrine glands were noted.  Moreover, in the corresponding medical history report, the Veteran did not specifically report a history of hypothyroidism nor any other thyroid disorder, and he affirmed that he had no other diseases, disabilities, abnormalities, or deformities other than those reported.

A January 1981 VA treatment record reflects the Veteran's report that he was concerned about his radiation exposure in 1945, but that he had no specifically-related complaints, other than symptoms assessed as possible gastritis.  On physical examination, the Veteran has noted to have no thyromegaly (enlargement of thyroid).  The treatment provider further noted that the Veteran had anxiety about developing cancer, as his wife had developed breast cancer.  Therefore, the treatment provider reassured the Veteran, noting that he had essentially good physical examination findings with the exception of his gastric symptoms, which the treatment provider assessed as likely due to the stress of his wife's illness.

An October 1988 VA treatment record reflects the Veteran's report that he developed hypothyroidism 20 years ago.  The Veteran filed a claim for disability compensation in June 1989 for malaria and cancer, but he did not make any mention of hypothyroidism.  The report of a disability evaluation examination conducted by the VA in August 1989 is likewise negative for references to hypothyroidism.  November 1990 VA treatment records reflect the Veteran's report of experiencing a thyroid disorder, and in a January 1991 the Veteran reported having developed hypothyroidism 40 years ago.  A May 1991 VA treatment record reflects the Veteran's report of developing this disorder 30 years prior to the time of treatment.  

A September 1994 VA treatment record notes that the Veteran reported spending four months in Bikini doing A bomb testing.  He also stated that in 1949, he was given a diagnosis of having a dead thyroid.  The VA physician rendered an assessment of hypothyroidism likely secondary to radiation.  

Similarly, the report of a VA hypothyroid examination conducted in June 1996 includes a summary of the Veteran's account of being exposed to radiation in service, and contains an impression of hypothyroidism, secondary to radiation exposure.  The VA examiner stated that it was clear that this Veteran's hypothyroidism was related to the high levels of radiation that were received while he was on board the ship near Bikini.  The examiner stated that this is supported by numerous studies, and cited "The Thyroid" by Warner and others, Sixth Edition.  The examiner reported that in this text they indicate that 16 percent of those patients become hypothyroid, which is 10 times the normal rate.   

The evidence also includes the report of a VA endocrinology consultation which was conducted in August 2000.  The record indicates that the Veteran reported having been stationed on Bikini Island for 3.5 months starting in June 1946, during which time Nuclear tests were performed.  The VA physician stated that the level of exposure for such subjects was quite high, and the risk of hypothyroidism was approximately 10 times that of the normal population.  The VA physician concluded that it was certainly possible that the Veteran's thyroid disease was related to this exposure.  The same VA physician later provided a letter dated in July 2005 in which he again offered the same comments, and indicated that it would be quite reasonable for the Veteran to seek service connection.

The Veteran has also presented a letter from Randy A. Alanko, M.D. dated in July 2005 in which he reported that the Veteran had documented hypothyroidism since 1949 [a statement with which the Board disagrees], and this was shortly after high dose radiation exposure at Bikini Atoll.  A recent ultrasound of his thyroid reportedly confirmed a lack of any thyroid tissue whatsoever.  Another letter dated in October 2005 from Dr. Alanko shows that he stated that the Veteran's loss of thyroid and development of hypothyroidism is as likely as not related to exposure to radiation.  

Finally, the Veteran has presented a letter dated in May 2006 from Alan Rubin, M.D., in which he recounts a history given by the Veteran of having been exposed to atomic bomb tests when he was 17 years old, and of being found three years later to have no thyroid function.  The physician concluded that on the basis of the history given by the Veteran, he would have to conclude that it was exposure to radioactive iodine during the atomic testing that led to the loss of the thyroid gland.  The physician further stated that since the Veteran now took the right amount of thyroid hormone replacement, he should be free of symptoms.   

In light of the foregoing opinions, the RO referred the claim for further development of evidence, to include a dose estimate and an opinion with respect to the likelihood that the hypothyroidism resulted from the Veteran's radiation exposure.

A letter from the Defense Threat Reduction Agency (DTRA) dated in January 2005 shows that a dose reconstruction indicated that the Veteran's mean total external dose was 0.9 rem, with an upper bound of 2.5 rem.  The internal committed dose to the thyroid was 0.15 rem.  An upper bound committed dose to the thyroid was 1.5 rem.  An associated report from the DTRA reflects that the Veteran was a confirmed participant of Operation CROSSROADS, and recounts the detailed underlying bases of the dose estimates.   

The dose estimate information was submitted to the VA Under Secretary of Health for an opinion as to the likelihood that radiation exposure in service resulted in the hypothyroidism.  

In response, in a Memorandum dated in March 2005, the VA Chief Public Health and Environmental Hazards Officer noted the dose estimates which had been provided by the DTRA, and stated that radiation damage to the thyroid other than neoplastic transformation, which resulted in hypothyroidism, would be an example of a deterministic effect, and that deterministic effects generally are considered to have a threshold.  It was stated that the probability of causing harm in most healthy individuals at dose of less than 10 rem as a result of deterministic effects is close to zero.  The memorandum cited Institute of Medicine Report, Adverse Reproductive Outcomes in Families of Atomic Veterans: The Feasibility of Epidemiologic Studies, 1995, pages 23-24.  The letter further explained that hypothyroidism can occur following high dose radiation to the thyroid (e.g. hundreds or thousands of rads), and occasionally has been reported following X-ray therapy doses as low as 1000 rads, however, "there is little evidence for hypothyroidism after radiation doses of about 2-10 rads of Iodine-131 dose to the thyroid."  The Memorandum cited Institute of Medicine and National Academy of Sciences report on Exposure of the American People to Iodine-131 from Nevada Nuclear Bomb tests: Review of the National Cancer Institute Report and Public health Implications, 1998, pages ES-4 and 79.  The Memorandum concluded that in light of the above, it is unlikely that the Veteran's hypothyroidism can be attributed to exposure to ionizing radiation in-service.   

Turning first to a theory of direct service connection, the Board finds that the evidence of record fails to reflect that the Veteran developed hypothyroidism during or soon after service.  As noted above, the Veteran's service treatment records fail to document any in-service treatment for hypothyroidism, and the Veteran's acute episode in which he developed a high fever (initially characterized as malaria but later assessed as catarrhal fever) cannot be found to be evidence of radiation sickness, as this event occurred prior to the Veteran's in-service radiation exposure.  While the service medical records document an episode of fever in February 1946, the tests of atomic weapons at Bikini did not take place until July and August 1946, some five or six months later.  

Moreover, the Veteran's account of seeking treatment for hypothyroidism soon after service and taking continuous medication for this condition since that time is not credible.  The evidence of record fails to reflect any reference to any thyroid disorder during a medical examination performed in 1952 nor during VA treatment received in 1981.  Similarly, no thyroid abnormalities were noted during the Veteran's 1989 VA examination, and the Veteran's 1988 and 1991 VA treatment records reflect that he variously reported having developed hypothyroidism 20, 30, or 40 years ago.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Thus, given the Veteran's failure to report a thyroid disorder prior to 1988, the lack of any thyroid disorders assessed during relevant physical examinations during this time, and the discrepancies of record reflecting the Veteran's report of the onset of his hypothyroidism, the Board finds that the Veteran's contention that he developed, sought treatment for, and took continuous medication for hypothyroidism from 1949 to the present is not credible.

As an aside, the Board notes that it has considered the Veteran's contention that some of his service treatment records are actually those of his twin brother.  However, the Board finds that this scenario is unlikely given that the Veteran's name is clearly stated on the service treatment records associated with his claims file.  Moreover, the Veteran does not contend that there are any missing treatment records which would document his in-service treatment for hypothyroidism, and the Veteran's submitted statements and claims over the years reflect his acknowledgement of his in-service treatment for malaria (or suspected malaria), not hyperthyroidism.  Rather, he has consistently maintained that he was unaware that he had developed a thyroid disorder until after service.

Accordingly, as the Veteran's service treatment records fail to reflect any thyroid abnormalities nor any records which could be interpreted to indicate treatment for a developing thyroid disorder, and as the Veteran's chronology of the onset and history of his thyroid disorder is not credible, the Board finds that a basis for granting direct service connection for this disease has not been presented.

With regard to the Veteran's contention that his thyroid disorder resulted from his in-service radiation exposure, the Board notes that hypothyroidism is not a disability which may be presumed to be due to radiation exposure under either 38 C.F.R. §§ 3.309 or 3.311.  The regulations list thyroid cancer and non-malignant thyroid nodular disease as radiogenic diseases, but the Veteran has not been diagnosed with either disorder.  

However, the record does reflect favorable medical opinions linking the Veteran's hypothyroidism to in-service radiation exposure.  However, the Board notes that these opinions are based on a history of radiation exposure in service given by the Veteran, without consideration of the radiation dose received by the Veteran.  In fact, some of the opinions seem to be based on a premise that the Veteran was on an island rather than aboard a ship.  In any event, the Board notes that the opinions which are prepared without consideration of the specific dose estimate must be considered to be speculative.  A grant of service connection may not be based on speculation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Conversely, the opinion from the VA Chief Public Health and Environmental Hazards Officer quite clearly takes into account the specific dose estimate which was provided by the DTRA, and renders a scientific opinion taking into consideration the specific dose and the applicable scientific studies.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, the Board finds that this non-speculative opinion, which weighs against the claim, must be afforded the most probative weight.  

Thus, given that the most probative medical opinion of record fails to link the Veteran's current hypothyroidism to service, the Board concludes that the Veteran is not entitled to service connection for hypothyroidism as the result of in-service radiation exposure.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for hypothyroidism, to include as secondary to in-service exposure to ionizing radiation, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


